It is ordered and adjudged by this court, that the judgment of the said Court of Appeals be, and the same hereby is, reversed, and the judgment of the Court of Common Pleas is affirmed, upon the ground that the injuries for which compensation was sought by the defendant in error under the Workmen's Compensation Act were incurred in a purely maritime employment, which employment has direct relation to commerce and navigation, over which a court of admiralty has exclusive jurisdiction. State, ex rel. Cleveland Engineering ConstructionCo., v. Duffy et al., Industrial Commission, 113 Ohio St. 579.
Judgment of the Court of Appeals reversed and that of CommonPleas affirmed.
ALLEN, STEPHENSON, JONES, MATTHIAS, BEVIS and ZIMMERMAN, JJ., concur. *Page 259